Citation Nr: 1145478	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-22 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left arm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to July 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office Tiger Team in Cleveland, Ohio, which, inter alia, found that new and material evidence had been received to reopen previously denied claims for service connection for a back disability and for a left arm disability, but denied service connection for these issues on the merits.  The appeal comes to the Board from the VA Regional Office (RO) in St. Petersburg, Florida.    

This case was previously before the Board in June 2011, at which time it found that new and material evidence had been received to reopen previously denied claims for service connection for a back disorder and for a left arm disorder, and remanded the service connection issues currently on appeal for further evidentiary development.

On his VA Form 9 dated in May 2010, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  However, he subsequently canceled the hearing.

In letters to his Congressman dated in June 2008 and May 2010, and in written correspondence dated in July 2011, the Veteran appeared to raise additional issues of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities and whether new and material evidence has been received to reopen a previously denied claim for service connection for a left leg disability.  Additionally, the Veteran, through his representative, also raised the issue of whether new and material evidenced has been received to reopen previously denied claims for entitlement to service connection to a back disorder and a left arm disorder as secondary to his service-connected right leg disorder.  These issues of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, whether new and material evidence has been received to reopen a previously denied claim for service connection for a left leg disability, and whether new and material evidence has been received to reopen previously denied claims for service connection for a back disorder and a left arm disorder as secondary to the service-connected right leg disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a back disorder.

2.  There is no credible evidence of a back disorder or symptomatology thereof during service, within one year of service, or for many years thereafter.

3.  There is probative evidence against a link between the Veteran's current back disorder and his military service.

4.  There is medical evidence of a current diagnosis of a left arm disorder.

5.  There is no credible evidence of a left arm disorder or symptomatology thereof during service, within one year of service, or for many years thereafter.

6.  There is probative evidence against a link between the Veteran's current left arm disorder and his military service.



CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A left arm disorder was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in January 2008.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Additionally, the January 2008 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the January 2008 VCAA notice letter prior to the August 2008 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and relevant VA treatment records.  Further, the Veteran has submitted statements in support of his claim.  He also was provided an opportunity to provide testimony before a Veterans Law Judge at a hearing, but he canceled the hearing.  Additionally, he was provided VA examinations in connection with his claim.  There is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2011 remand.  Specifically, the RO was instructed to contact the Veteran to ascertain which VA medical center (VAMC) he received treatment for his back and left arm disorders in the 1970s, and to obtain any such records.  The RO also was to schedule a VA examination for the Veteran to determine the nature and etiology of his back and left arm disorders, including whether any back disorder pre-existed service, and if so, whether any such pre-existing back disorder was aggravated by service.  The Board finds that the RO has complied with these instructions to the extent possible.  It requested from the Veteran information with regard to any VA treatment records from the 1970s in June 2011, and received no response from the Veteran.  Further, the Veteran was provided a VA examination in July 2011.  The Board finds that the July 2011 VA examination report substantially complies with the Board's June 2011 remand directives as it considered and responded to the Board's queries posed in its remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).


A.  Back Disorder

In this case, the Veteran claims that his back disorder is related to service.  Specifically, the Veteran asserts that he was involved in a motor vehicle accident in October 1962 during service, and incurred a back injury.  

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA examination report dated in July 2011 reveals a diagnosis of lumbosacral disk disease and degenerative joint disease.  VA treatment records also reveal complaints of low back pain and treatment for such complaints.  Thus, there is sufficient evidence of a current diagnosis of a low back disorder.  Consequently, the determinative issue is whether the Veteran's low back disorder is somehow attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

A review of the Veteran's STRs reveals no complaints of, or treatment for, a low back disorder or symptomatology thereof during service.  While the STRs confirm the Veteran's assertions of involvement in a motor vehicle accident in October 1962, there is no documentation of a back injury due to the motor vehicle accident, aside from abrasions of the back.  There also is no documentation of complaints of back symptomatology subsequent to the accident for the remainder of the Veteran's time in service.  Significantly, the Veteran's July 1963 separation examination was unremarkable for any evidence of a back disorder or symptomatology thereof.  

Post-service, while the Veteran asserts that he received treatment for his back in the 1970s and in the 1980s, the first documentation of complaints of back symptomatology and of a diagnosis of a back disorder was in December 1996, at which point he complained of back pain for six days and underwent a diskectomy.  See VA treatment records dated in December 1996.  There is no indication that the Veteran had received treatment for his back since the 1970s following discharge from service.  The initial documentation of a diagnosis of a back disorder in December 1996 dates to over 30 years since discharge from service.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has determined that such a lapse of time is an important factor for consideration in deciding a service connection claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

The Veteran has asserted throughout the course of the appeal that he has suffered from back pain and other symptomatology thereof since his motor vehicle accident in October 1962 during service.  He, through his representative, asserts that the July 2011 VA examination is inadequate because the VA examiner failed to consider his competent lay statements regarding continuity of symptomatology.  However, the Board finds these lay statements, while competent, to be incredible, and thus, not entitled to great probative weight.  

At the outset, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

In this case, the Board initially notes that, as a lay person, the Veteran is competent to report the symptomatology he experienced since service.  Jandreau, 492 F.3d at 1377; .Layno, 6 Vet. App. at 469.  However, despite the Veteran's assertions that he has experienced back symptomatology since service and that he received treatment for his back disorder in the 1970s, there is no evidence or support whatsoever for this assertion.  There is simply no documentation of complaints of, or treatment for, a back disorder or symptomatology thereof prior to 1996.  The Board points out that the RO had requested that the Veteran identify the VA medical center where he received such treatment from the 1970s, with no response from the Veteran.  

The Board also finds it telling that, despite being provided three VA examinations within approximately three years following his discharge from service, in September 1963, December 1966, and February 1969, during which the Veteran reported to each of the examiners the injuries he sustained during his 1962 motor vehicle accident, he at no point made any complaints concerning his back to these examiners.  There was no mention of any back symptomatology whatsoever during these examinations.  Additionally, when the Veteran received treatment for his back pain in 1996, he also failed to report that he had had back pain since 1962, as he later alleged during a July 2011 VA examination.  Rather, he reported at the time having had back pain for six days with no known injury.

In this regard, the Board notes that statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  While the Veteran's subsequent reports of continuity of symptomatology were also made during, and for the purpose of, treatment, the Board notes that he did not allege continuity of symptomatology until approximately 2006, when he had a claim pending for service connection for his back disorder.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Thus, for reasons discussed above, the Board finds the Veteran's assertions of continuity of symptomatology to be incredible and thus finds no evidence of non-chronic back disorder with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current back disorder and his active military service, no VA examiner has provided a medical opinion that supports the Veteran's assertions of a nexus.  Initially, a VA examiner in May 2006 provided an addendum opinion in June 2006 that "[i]it is less likely than not that the [Veteran's] low back pain is related to the motor vehicle accident that occurred in military service."  An April 2008 VA examiner found no reason to change past opinions. 

In July 2011, a VA examiner also provided strong evidence against the claim.  Specifically, the VA examiner first noted that the Veteran reported injuring his back during service, but that he failed to report this injury at the time of the motor vehicle accident, prior to discharge, or within 12 months of discharge.  He further noted a pre-induction examination report dated in August 1961 that documented a motor vehicle accident three weeks prior to the pre-induction examination, with back pain since, with no notation of a pre-existing back disorder on the entrance examination.  The Veteran also reported to the examiner that he had mild back pain just prior to the occurrence of the motor vehicle accident during service, but that he has had consistent back pain from 1962 until his back surgery in 1996, when it stopped following the surgery, but returned approximately 1.5 years later.  The examiner additionally reviewed the Veteran's past medical history and noted that he was initially noted to have a back disorder in 1996.  Based on the Veteran's reports and a review of the Veteran's medical records, the VA examiner opined that the Veteran's back disorder was not caused by the motor vehicle accident that occurred in 1962 during service as the Veteran was not noted to have a back disorder during service or within 12 months of discharge from service, the Veteran's STRs from treatment for his motor vehicle accident mentioned no diagnosis of a spine disorder, and his separation examination dated in 1963 found a normal spine.  The VA examiner also indicated that his spine disorder was not aggravated by his service as there is no evidence of documentation of treatment for a spine disorder during service following enlistment in 1961.  

The Board notes that a May 2006 VA treatment note indicated that it was possible the Veteran sustained an injury to his lumbar spine/discs during the motor vehicle accident in 1962.  However, the Board finds this suggestion of a positive nexus to be of limited probative value.  In this regard, in the evaluation of the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds the May 2006 favorable opinion to be of limited probative value because there is no evidence that the May 2006 treating physician reviewed in detail the Veteran's pertinent STRs or other post-service records.  See Elkins v. Brown, 5 Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's failure to consider the relevant pre- and post-service medical history).  When medical history is provided by a Veteran and recorded or transcribed by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, the Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran; the critical question is whether that history was accurate and credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  Here, it does not appear that the May 2006 VA treating physician was aware of the lack of complaints concerning the lower back during service or of the lack of post-service complaints concerning the back until 1996.  See 38 C.F.R. § 3.303(b).  Thus, this opinion appears to have been mostly based on the Veteran's reported history, which did not appear to be entirely accurate or complete as he failed to report to this physician the lack of documentation of a back injury during service and the lack of documentation of post-service back complaints until 1996.  

Thus, given that the Board finds incredible the Veteran's lay statements concerning continuity of symptomatology due to his failure to report his alleged in-service back injury and subsequent back pain to his physicians until 2006, when he had a claim for service connection for his back disorder pending, and due to his inconsistent allegations concerning continuity of symptomatology, the Board finds that these VA examination reports are entitled to great probative weight and provides negative evidence against the claim for service connection.  

The Board emphasizes that, while the Veteran is competent to state that he has experienced symptomatology of a back disorder over time and received treatment for such disorder, he is not competent to render an opinion as to the medical etiology of his current back disorder, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  


B.  Left Arm Disorder

In this case, the Veteran claims that his left arm disorder is related to service.  Specifically, the Veteran asserts that he was involved in a motor vehicle accident in October 1962 during service, and incurred a left arm injury.  

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA examination report dated in July 2011 reveals diagnoses of peripheral neuropathy of the left arm; degenerative joint disease of the left hand/thumb, left wrist, and left shoulder; and left elbow strain.  VA treatment records also reveal complaints of left arm pain and treatment for such complaints.  Thus, there is sufficient evidence of a current diagnosis of a left arm disorder.  Consequently, the determinative issue is whether the Veteran's left arm disorder is somehow attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

A review of the Veteran's STRs reveals no complaints of, or treatment for, a left arm disorder or symptomatology thereof during service.  While the STRs confirm the Veteran's assertions of involvement in a motor vehicle accident in October 1962, there is no documentation of a left arm injury due to the motor vehicle accident, aside from lacerations of the left hand and an excision of the skin of the left arm three days prior to the motor vehicle accident.  There also is no documentation of complaints of left arm symptomatology subsequent to the accident for the remainder of the Veteran's time in service.  Significantly, the Veteran's July 1963 separation examination was unremarkable for any evidence of a left arm disorder or symptomatology thereof.  

Post-service, the first documentation of complaints of left arm symptomatology was in October 2002, when he reported that his right knee had given way, causing him to fall.  He also reported at the time that his left thumb and forearm were injured in the last fall.  See VA treatment records dated in October 2002.  The initial documentation of complaints of left arm symptomatology in October 2002 dates to approximately 35 years since discharge from service.  As discussed above, the Federal Circuit Court has determined that such a lapse of time is an important factor for consideration in deciding a service connection claim.  See Maxon, 230 F.3d at 1333.  

Furthermore, with regard to continuity of symptomatology, the Veteran asserts that he has suffered from left arm pain since his motor vehicle accident in October 1962 during service.  See VA treatment record dated in May 2006.  However, the Board finds these lay statements to be incredible, and thus, not entitled to great probative weight.  As mentioned above, credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza, 7 Vet. App. at 510-511.  

In this case, the Board initially notes that, as a lay person, the Veteran is competent to report the symptomatology he experienced since service.  Jandreau, 492 F.3d at 1377; .Layno, 6 Vet. App. at 469.  However, despite the Veteran's assertions that he has experienced left arm symptomatology since service, there is no evidence or support whatsoever for this assertion.  There is simply no documentation of complaints of, or treatment for, left arm symptomatology prior to 2002.  Furthermore, despite being provided three VA examinations within approximately three years following his discharge from service, in September 1963, December 1966, and February 1969, during which the Veteran reported to each of the examiners the injuries he sustained during his 1962 motor vehicle accident, he at no point made any complaints concerning his left arm to these examiners.  There was no mention of any left arm symptomatology whatsoever during these examinations.  

In this regard, the Board notes that statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  While the Veteran's subsequent reports of continuity of symptomatology were also made during, and for the purpose of, treatment, the Board notes that when he received treatment in 2002, he did not indicate that he had suffered from left arm pain since service.  In fact, the Veteran did not allege such continuity of symptomatology until 2006, when he had a claim for service connection for a left arm disorder pending.
 
Finally, the Board notes that the Veteran reported to the July 2011 VA examiner that his left arm symptomatology began 12 to 15 years prior to the examination, placing the onset date of such symptomatology in the 1980s, approximately 20 years following his discharge from service.  Moreover, when he was seen for left arm pain in October 2002, he also failed to report that he had suffered from left arm pain since service.  Rather, he indicated that his left arm pain stemmed from falling on it.

Thus, for reasons discussed above, the Board finds the Veteran's assertions of continuity of symptomatology to be incredible and thus finds no evidence of non-chronic left arm disorder with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current left arm disorder and his active military service, no VA examiner has provided a medical opinion that supports the Veteran's assertions of a nexus.  Initially, a VA examiner in 2008 indicated that the Veteran's symptoms of numbness and pain in the left arm from the upper arm to the hand was not caused by his military service; the VA examiner was unable to make any connection between the left arm symptoms and the Veteran's military service. 

In July 2011, a VA examiner also provided strong evidence against the claim.  Specifically, the VA examiner noted that the Veteran reported the onset of symptoms to be approximately 12 to 15 years ago, after he started falling down on the left arm so much.  The VA examiner further observed the lack of documentation of left arm symptomatology during service, aside from left hand abrasions due to the October 1962 motor vehicle accident, and a finding of normal upper extremities during his 1963 separation examination.  He additionally reviewed the Veteran's past medical history and noted that he was initially noted to have left arm complaints in 2005.  Based on the Veteran's reports and a review of the Veteran's medical records, the VA examiner opined that the Veteran's left arm disorders are not caused by the motor vehicle accident that occurred in 1962 as the Veteran was not noted to have a left arm disorder during service or within 12 months of discharge from service, the Veteran's STRs from treatment for his motor vehicle accident mentioned no diagnosis of a left arm disorder, and his separation examination dated in 1963 found the upper extremities to be normal.  

Thus, given that the Board finds incredible the Veteran's lay statements concerning continuity of symptomatology because of his failure to report his alleged in-service left arm injury and subsequent left arm pain to his physicians until 2006, when he had a claim for service connection for his left arm disorder pending, and due to his inconsistent reports concerning the onset date of his symptomatology, the Board finds that the July 2011 VA examination report is entitled to great probative weight and provides negative evidence against the claim for service connection.  

The Board emphasizes that, while the Veteran is competent to state that he has experienced symptomatology of a left arm disorder over time and received treatment for such disorder, he is not competent to render an opinion as to the medical etiology of his current left arm disorder, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  


ORDER

Service connection for a back disorder is denied.

Service connection for a left arm disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


